
	

115 S3087 IS: Living Shorelines Act of 2018
U.S. Senate
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3087
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2018
			Ms. Harris (for herself, Mr. Murphy, Mr. Blumenthal, Mr. Wyden, Mr. Carper, Mr. Booker, Mrs. Feinstein, Mr. Menendez, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To direct the Administrator of the National Oceanic and Atmospheric Administration to make grants
			 to State and local governments and nonprofit organizations for purposes of
			 carrying out shoreline stabilization projects utilizing natural materials
			 that support natural habitats and ecosystem functions, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Living Shorelines Act of 2018.
		2.Living shoreline grant program
 (a)EstablishmentThe Administrator shall make grants to eligible entities for purposes of— (1)implementing large- and small-scale, climate-resilient living shoreline projects; and
 (2)encouraging innovation in the use of natural materials to protect coastal communities, habitats, and natural system functions.
 (b)Project proposalsTo be eligible to receive a grant under this section, an eligible entity shall— (1)submit to the Administrator a proposal for a living shoreline project, including monitoring, data collection, and measurable performance criteria with respect to the project; and
 (2)demonstrate to the Administrator that the entity has or will be able to obtain any local, State, or Federal permits or other authorizations necessary to carry out the project.
				(c)Project selection
 (1)Development of criteriaThe Administrator shall select eligible entities to receive grants under this section based on criteria developed by the Administrator, in consultation with the heads of relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center.
 (2)ConsiderationsIn developing criteria under paragraph (1) to evaluate a proposed living shoreline project, the Administrator shall take into account—
 (A)the potential of the project to protect the community and maintain the viability of the environment, such as through protection of ecosystem functions, environmental benefits, or habitat types, in the area where the project is to be carried out;
 (B)the historic and future environmental conditions of the project site, particularly those environmental conditions affected by climate change;
 (C)the ecological benefits of the project; and (D)the ability of the entity proposing the project to demonstrate and quantify the potential of the project for the protection of the coastal community where the project is to be carried out, including through—
 (i)mitigating the effects of erosion; (ii)absorbing the impact of coastal storms;
 (iii)mitigating shoreline flooding; (iv)mitigating the effects of sea level rise;
 (v)sustaining coastal ecosystems; and (vi)such other forms of coastal protection as the Administrator considers appropriate.
 (3)PriorityIn selecting living shoreline projects to receive grants under this section, the Administrator shall give priority consideration to a proposed project to be conducted in an area—
 (A)for which the President has declared, during the 10-year period preceding the submission of the proposal for the project under subsection (b), that a major disaster exists pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) because of a hurricane, tropical storm, coastal storm, or flooding; or
 (B)that has a documented history of frequent coastal inundation or coastal erosion during that 10-year period.
					(4)Minimum standards
 (A)In generalThe Administrator shall develop minimum standards to be used in selecting eligible entities to receive grants under this section, taking into account—
 (i)the considerations described in paragraph (2); and (ii)the need for such standards to be general enough to accommodate concerns relating to specific project sites.
 (B)ConsultationsIn developing standards under subparagraph (A), the Administrator— (i)shall consult with the Chief of Engineers and the heads of relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center; and
 (ii)may consult with relevant interagency councils, such as the Estuary Habitat Restoration Council, and State coastal management agencies.
 (d)Use of fundsA grant awarded under this section to an eligible entity to carry out a living shoreline project may be used by the eligible entity only—
 (1)to carry out the project; and (2)to monitor and collect data on the successes and deficiencies of the project, in accordance with standards issued by the Administrator under subsection (f)(2).
 (e)Cost-SharingAn eligible entity that receives a grant under this section to carry out a living shoreline project shall provide, from non-Federal sources, not less than 50 percent of the funds toward the total cost, including administrative costs, of the project.
			(f)Monitoring and reporting
 (1)In generalThe Administrator shall require each eligible entity receiving a grant under this section (or a representative of the entity) to carry out a living shoreline project—
 (A)to transmit to the Administrator data collected under the project; (B)to monitor the project and to collect data on—
 (i)the protection provided by the project for the coastal community where the project is carried out; and
 (ii)the successes and deficiencies of the project in providing such protection;
 (C)to make data collected under the project available on a publicly accessible internet website of the National Oceanic and Atmospheric Administration; and
 (D)to, not later than December 31, 2022, submit to the Administrator a report on the effectiveness of the project in increasing protection of the coastal community where the project is carried out through living shorelines techniques, including—
 (i)a description of— (I)the project;
 (II)the activities carried out under the project; and (III)the techniques and materials used in carrying out the project; and
 (ii)data on the performance of the project in providing protection to that coastal community. (2)Standards (A)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall, in consultation with the heads of relevant offices of the National Oceanic and Atmospheric Administration and nongovernmental organizations, issue standards for the collection under paragraph (1) and subsection (d) of data regarding the successes and deficiencies of living shoreline projects for which grants are awarded under this section.
 (B)ReportingThe standards issued under subparagraph (A) shall require an eligible entity receiving a grant under this section to report the data described in that subparagraph to the Administrator on a regular basis.
 (g)Authorization of appropriationsThere are authorized to be appropriated $20,000,000 to the Administrator for each of fiscal years 2018 through 2023 for purposes of carrying out this section.
 (h)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.
 (2)Eligible entityThe term eligible entity means any of the following: (A)A unit of a State or local government.
 (B)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.
 (3)Living shoreline projectThe term living shoreline project— (A)means a project to mitigate the effects of erosion caused by shoreline flooding or inundation, currents, or wave energy, through project design that stabilizes a shoreline by using natural materials to create buffers to absorb the impact of coastal storms, flooding, and wave energy and to prevent or minimize shoreline erosion, that—
 (i)incorporates as many natural elements as possible, such as native wetlands, submerged aquatic plants, native grasses, shrubs, or trees;
 (ii)utilizes techniques that incorporate ecological and coastal engineering principles in shoreline stabilization; and
 (iii)to the extent possible, maintains or restores existing natural slopes and connections between uplands and adjacent wetlands or surface waters; and
 (B)may include the use of— (i)natural elements, such as sand, wetland plants, logs, oysters or other shellfish, submerged aquatic vegetation, native grasses, shrubs, trees, or coir fiber logs;
 (ii)project elements that provide benefits to coastal ecosystems in addition to shoreline protection; and
 (iii)structural materials, such as stone, concrete, wood, vinyl, oyster domes, or other approved engineered structures.
 (4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and each federally recognized Indian Tribe.
				
